  Case 1:20-cr-00357-VM Document 45 Filed 03/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          X
UNITED STATES OF AMERICA,                 :                        3/5/2021

                                   :     20-CR-357 (VM)
                                   :
           - against -             :     ORDER
                                   :
ADEA BYRD,                         :
                                   :
                     Defendant.    :
                                   X
VICTOR MARRERO, United States District Judge.
     It   is   hereby      ordered    that    Helen    Cantwell,    Eric

Silverberg, and Katherine Stein of Debevoise & Plimption LLP,

appointed to represent the           above-captioned defendant, are

substituted,   and   the    representation     of     the   defendant is

assigned to C.J.A. attorney Donald DuBoulay.

SO ORDERED.

Dated:     New York, New York
           05 March 2021
